DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Acknowledgement is made of applicant’s arguments in regards to the traverse of the restriction of claims 6-9. Claims 6-9 have been cancelled by the applicant in the response filed 01/05/2022.

Status of the Claims
Applicant’s arguments, filed 01/05/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 01/05/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicant’s amendment amended claims 1-2 and 5.
Applicant’s amendment cancelled claims 3-4 and 6-9.
Claims 1-2 and 5 filed 01/05/2022 are the current claims hereby under examination. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/04/2021, 11/29/2021, 12/30/2021, and 01/19/2022 have been considered by the examiner.


Claim Rejections - 35 USC § 112(b) – Withdrawn and New
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following rejection is being newly applied which was necessitated by amendment.
Claims 1-2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a part on an inner wall portion side with respect to an intermediate position in a direction in which the inner wall portion faces the outer wall portion is formed integrally with the inner wall portion by a first sheet member formed to have a shape of the inner wall portion and the part on the inner wall portion side of the side wall portions with respect to the intermediate position” which appears to recite the self-defining limitation “a part on an inner wall portion…is formed integrally…by a first sheet formed to have a shape of…the part on the inner wall portion.” It is unclear form the current construction of the limitations if a different interpretation of the claim is desired or if the applicant is attempting to claim that the part formed by the sheet has a shape of the part, which is formed by the sheet having a shape of the part, ad infinitum or if the applicant is attempting to claim that the sheet has the same shape as the inner portion. For the purpose of examination, a part formed integrally by a sheet will be interpreted to inherently have the same shape. 
Claim 1 further recites “a part on an outer wall portion side of the side wall portions with respect to the intermediate position is formed integrally with the outer wall portion by a second sheet 
Claims 2 and 5 ultimately depend from claim 1, do not further clarify the limitations, and are likewise rejected. 

Response to Arguments
Applicant’s arguments, see pages 4-5, filed 01/05/2022, with respect to the rejections of claims 1-5 under 35 USC § 112(b) have been fully considered and are persuasive.  Claims 1-2 and 5 are amended and claims 3-4 have been cancelled. The rejections of claims 1-5 under 35 USC § 112(b) have been withdrawn. 

Claim Rejections - 35 USC § 101– Withdrawn
Response to Arguments
Applicant’s arguments, see page 5, filed 01/05/2022, with respect to the rejections of claims 1-5 under 35 USC § 101 have been fully considered and are persuasive.  Claims 1-2 and 5 are amended and claims 3-4 have been cancelled. The rejections of claims 1-5 under 35 USC § 101 have been withdrawn. 

Claim Rejections - 35 USC § 102 – Withdrawn
Response to Arguments
Applicant’s arguments with respect to claim(s) 01/05/2022 have been considered but are moot because the new ground of rejection described below does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The following rejection is being newly applied which was necessitated by amendment.
Claim Rejections - 35 USC § 103 – New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Itonaga (US 20010016692 A1).
Regarding Claim 1, Itonaga discloses an inflatable structure used in a cuff for blood pressure measurement configured to be wrapped around a living body, inflate when a fluid is supplied to an internal space, and compress the living body ([0002], sphygmomanometer cuff wrapped around the region of measurement such as the upper arm or wrist used to increase the pressure at that region to measure blood pressure), the inflatable structure comprising:
an inner wall portion ([0033], inner wall 32);
an outer wall portion (]0033], outer wall 31) facing the inner wall portion (facing inner wall 32 in Fig. 3);
a pair of side wall portions ([0033], side walls 33 and 34) bent toward the internal space (See Fig. 3, side walls are bent inwards) and continuous with the inner wall portion and the outer wall portion (The broadest reasonable interpretation of continuous includes directly connected which the side walls are as seen in Fig. 3), 
wherein:
a part on an inner wall portion side with respect to an intermediate position in a direction in which the inner wall portion faces the outer wall portion is formed with the inner wall portion by a first sheet member (See Fig. 3, the sheet member is shown below the joint 35 and is formed as a rectangle connecting 32a to the joint 35) formed to have a shape of the inner wall portion (the inner wall is shown as a rectangle in Fig. 3) and the part on the inner wall portion side of the side wall portions with respect to the intermediate position (the part formed by the sheet has the shape of itself as described above in the rejection above under 112(b));
a part on an outer wall portion side of the side wall portions with respect to the intermediate position is formed with the outer wall portion by a second sheet member (See Fig. 3, the sheet member is shown above the joint 35 and is formed as a rectangle connecting 32a to the joint 35) formed to have a shape of the outer wall portion (the outer wall is shown as a rectangle in Fig. 3) and the part on the outer wall portion side of the side wall portions with respect to the intermediate position (the part formed by the sheet has the shape of itself as described above in the rejection above under 112(b)); and
the first sheet member on the inner wall side and the second sheet member of the outer wall side form an overlapping section which is connected to the joint 35 as seen in Fig. 3), and 
the side wall portions each include a joint portion at the intermediate position where the joint margins are joined on an inner space side (See Fig. 3 and [0033], 36 and 37 are fixed integrally [by the overlapping joint margins at the intermediate position between the inner and outer wall and joined on the inner side]).
However, Itonaga does not explicitly disclose the inner wall is configured to be provided on a living body side; at least part of the pair of side wall portions being formed integrally with the inner wall portion; the part on an inner wall portion side with respect to an intermediate position in a direction in which the inner wall portion faces the outer wall portion is formed integrally; the part on the outer wall portion side of the side wall portions with respect to the intermediate position is formed integrally with the outer wall portion by the second sheet member
Itonaga teaches in a separate embodiment shown in Fig. 1 that an inner wall is located on an inner side ([0024], an inner wall 12 located at the inner side). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention that the inner wall of the embodiment shown in Fig 3 of Itonaga is likewise configured to be placed on the living body, or “inner side” of the device, as it is functionally equivalent to the inner wall in Fig. 1. 
Itonaga teaches in [0037] that the inner wall, the side walls, and the joint formed can be formed integrally ([0037], the inner wall, the side walls, and the joint formed integrally). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce at least part of the pair of side wall portions being formed integrally with the inner wall portion and to form the parts on an inner wall portion side and outer wall side portion integrally by sheets as such a production method such as injection molding as taught by Itonaga. One of ordinary skill in the art 

Regarding Claim 5, Itonaga further discloses wherein the pair of side wall portions are each bent toward the internal space at a plurality of positions (each side wall is bent in towards the internal space at two locations as seen in Fig. 3. Therefore, each pair is bent at a plurality (2) or locations).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Itonaga (US 20010016692 A1) as applied to claim 1 above, and in further view of Uesaka (US 20150105676 A1).
Regarding Claim 2, claim 2 is a product-by-process claim. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP section 2113). The process of molding the inner wall portion, the outer wall portion, and the pair of side wall portions implies no additional structural elements to the claimed bag-shaped structure of claim 1.
However, modified Itonaga as described above in Claim 1 required that the outer wall, the inner wall, the side walls, and the joint be formed integrally by injection molding (Itonaga [0037]). 
However, Itonaga does not explicitly suggest that the material is a thermoplastic elastomer. Uesaka teaches a blood pressure meter cuff (abstract) wherein the components of a bladder are formed by a thermoplastic elastomer ([0056], the material of the inner sheet 111 and the outer sheet 112 may be anything, as long as it is high in elasticity and air does not leak from the circumferential edge portion after being welded. Specifically, EVA (ethylene-vinyl acetate copolymer), PVC (flexible polyvinyl chloride), PU (polyurethane), TPE-O (olefin-based thermoplastic elastomer), natural rubber, and the like are examples of materials for the inner sheet 111 and the outer sheet 112). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Uesaka [0056]).
Response to Arguments
The new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument in regard to the Itonaga reference.

Double Patenting – Withdrawn
Response to Arguments
Applicant’s arguments, see page 8, filed 01/05/2022, with respect to the double patenting rejections of claims 1 and 4-5 have been fully considered and are persuasive.  Claim 1 is amended to include limitations of claim 3 and claim 4 has been cancelled. The double patenting rejections of claims 1 and 4-5 have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791   

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791